DETAILED ACTION
The following is a first action on the merits of application serial no. 16/780272 filed 2/3/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 2/3/20 and 8/30/21 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a wheel assembly having a wheel with first axis, a first electric motor having a first rotor fixed relative to the wheel and rotatable relative to a first stator about the axis, a second electric motor having a second rotor fixed to the first stator and rotatable relative to a second stator about a second axis, a third electric motor having a third rotor coupled to and moveable with the second stator and rotatable relative to a third stator about a third axis wherein the first, second and third axes are mutually transverse and in combination with the limitations as written in claim 1.
-(as to claim 20) a vehicle having a chassis and four wheel assemblies mounted thereto wherein each assembly has a wheel with first axis, a first electric motor having a first rotor fixed relative to the wheel and rotatable relative to a first stator about the axis, a second electric motor having a second rotor fixed to the first stator and rotatable relative to a second stator about a second axis, a third electric motor having a third rotor coupled to and moveable with the second stator and rotatable relative to a third stator about a third axis wherein the first, second and third axes are mutually transverse and in combination with the limitations as written in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Tokuda 10507586 discloses a wheel assembly (on a vehicle chassis, 17 being wheel and 15 being chassis as shown in Figure 3a), a first motor, second motor and third motor (all 10) having rotors and stators (as shown in Figure 4c) and axes being transversely disposed (as shown in Figure 3a). However, this art lacks the stator to rotor connections as recited in claims 1 and 20 based on the positions of the stator (22a) and rotor (22f) as shown in Figure 4c. The stator is described as being connected to bottom of housing (column 13, lines 1-2) and the rotor is described as being connected to top circumference of housing (column 13, lines 26-57). The shaft (22e) is connected and rotatable with rotor (22f) and based on the set up described in figures 1b and 3a at least, the stator of what would be considered the first motor (10, shaft/rotor of that motor is driving 17) connected to the wheel (17) would be fixed to the stator of what would be considered the second motor (10 that is perpendicular to chassis) and the rotor of that second motor (based on shaft/rotor output upward) would be coupled to the stator of what would be considered the third motor (10 that is perpendicular above having shaft/rotor output towards 19). 
-Ishii 8424625 discloses a wheel assembly (on a vehicle chassis Figure 1) and shows that it is well known in the art to have three electric motors (Figure 30) having rotors and stators mounted differently, but the motors share a common axis of rotation (are not mutually transverse).
-Miyajima 3863363 discloses a wheel assembly (7, 12) and shows that it is well known in the art to have three electric motors (M1, M2, M3, Figure 2) having different rotation axes in opposite directions, but the art lacks describing and disclosing any stator to rotor connections as recited in claims 1 and 20 (also lack motor axes mutually transverse).
-CN104688253A discloses an assembly and shows that it is well known in art to have three electric motors (11, 21, 31) mutually transverse, but the art lacks a wheel defining a first axis, a first electric motor having a first rotor fixed relative to the axis and describing and disclosing any stator to rotor connections as recited in claims 1 and 20.
-Shukla et al 10506334 discloses an assembly and shows that it is well known in art to have three electric motors (114, 116, 112) with mutually transverse axes (Figure 1).
-Park et al 10065451 discloses a wheel assembly and shows that it is well known in art to have transverse mounted motors (131, 132) driving a wheel (can be 143 or 100).
-EP 484548A1 discloses a wheel assembly and shows that it is well known in art to have transverse mounted motors (Figure 17).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 2, 2022